Citation Nr: 1437357	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 rating decision of the Waco, Texas regional office (RO) of the Department of Veterans Affairs (VA).

After the appeal was certified for Board review, the appellant submitted additional evidence with a waiver of RO consideration.  Accordingly, all evidence has been reviewed in connection with the Veteran's claim.  See 38 C.F.R. § 20.1304(a) (2013).


FINDING OF FACT

Bilateral hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's diagnosed hearing loss and his active service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the instant case, notice was provided to the Veteran in September 2009, prior to the initial adjudication of his claim in December 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

The Veteran was afforded a VA examination in November 2009 regarding his hearing loss claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the November 2009 examination and resulting report were more than adequate, as they are predicated on a full understanding of the Veteran's medical history, interview of the Veteran, and an examination, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's hearing loss claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also presented testimony in a videoconference hearing before the undersigned Veterans Law Judge in connection with his claim for service connection in September 2012.  During the hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony and to clarify the medical matter and legal issues presented by this appeal.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease/disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

Merits of the Claim

The Veteran contends his current bilateral hearing loss is related to his exposure to loud noises as an aircraft mechanic in service.  Specifically, he relates that although he wore hearing protection, he sometimes had to remove it in the presence of loud engines to talk to his supervisors. 

A review of the record shows that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  During the VA examination in November 2009, the Veteran's audiometric testing revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
40
55
50
LEFT
10
10
10
10
15

The Veteran was diagnosed with moderately-severe sensorineural haring loss from 2000 to 8000 kHz in the right ear.  Although these results do not reveal a hearing loss disability in his left ear, in a private medical record from the Denton Hearing Clinic dated in October 2009, the Veteran's Maryland CNC word recognition test scores were 96 percent for the right ear and 92 percent for the left ear.  Accordingly, Shedden element (1) has been met.  

Turning to Shedden element (2), the incurrence of an injury or disease in service, the Board notes the Veteran's service treatment records are absent any evidence of complaints, treatment, or diagnosis of hearing loss.  The Veteran's discharge examination showed that his hearing was normal pursuant to 38 C.F.R. 3.385.  There was likewise no evidence of hearing loss at discharge under the more liberal interpretation of Hensley.  Indeed, when comparing audiology testing between service enlistment and discharge, there is actually some improvement in the Veteran's overall hearing acuity.  

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The results of the Veteran's September 1966 (converted) induction examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
-
10
LEFT
15
5
0
-
5

Conversely, the Veteran's October 1970 separation examination recorded audiometric results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
20
0
0
0
5

That said, the Veteran is competent to report exposure to noise in service.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of aircraft mechanic.  This is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  Thus, while an in-service injury is not necessarily established, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service to meet the requirements of Shedden element (2).

Having determined that the Veteran had in-service noise exposure and has a current diagnosis of bilateral hearing loss, the final question before the Board is whether the Veteran's current hearing loss is related to his active service, to include noise exposure (Shedden element (3)).  A relationship or "nexus" to service may in this case be established on either a direct basis or presumptive.  See 38 C.F.R. §§ 3.303, 3.309 (2013).  There is conflicting evidence on this point.

The Veteran submitted hearing evaluation letters dated in December 2007 and December 2008 showing a progression of his hearing loss disability, mostly in his right ear. 

An October 2009 letter from J.C., Au. D. states that she reviewed the Veteran's service treatment records and performed an examination of the Veteran.  She indicated the military service records "show a significant high frequency threshold shift of 10dB or more at certain frequencies upon separation from service."  As a result, she "feel[s] it is likely that his hearing loss and tinnitus was contributed to by his noise exposure while in the military."  However, the Board finds the examiner's rationale is flawed as it is based, seemingly, on the service treatment records without converting to ISO-ANSI standards.  Once converted, they do not reflect a threshold shift of 10dB or more for any frequency that was tested at both enlistment and separation.  It is true that a 10 dB loss was recorded at 3000 Hz in the right ear, but that frequency was not tested at enlistment.  Accordingly, the Board affords this opinion little probative value. 

The Veteran also submitted a March 2010 letter from Dr. R.O. who indicated that he interviewed the Veteran, reviewed his military medical records, and performed an examination in November 2009.  He stated that "it appears at least as likely as not that [the Veteran's] current symptoms and condition are directly related to noise trauma that [he] experienced during service."  He stated the Veteran's "screening audiometry results showed a trend towards worsening hearing."  However, like the October 2009 opinion, this finding does not appear to have converted the enlistment examination to the ISO-ANSI standard.  Further, as it was noted that the Veteran's "hearing did stay within the normal limits through [his] separation physical," Dr. R.O. provided no rationale for his positive opinion. The failure of the physician to provide a basis for his opinion affects the weight of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board therefore affords little probative value to Dr. R.O.'s opinion.

The only examination/opinion that addresses the ISO-ANSI conversion in the November 2009 examination.  Such is demonstrated by the examiner's notation of there being a slight upward shift at 500 Hz in the left ear and the suggested improvement in the remaining frequencies.  Both findings are true accounts.  In that regard, after conducting an audiological evaluation, interviewing the Veteran, and reviewing the claims file, to include the service treatment records, the VA examiner found that the Veteran's hearing loss is less likely as not a result of noise exposure.  He explained that "service medical records reveal hearing within normal limits bilaterally at enlistment and separation."  While he noted the shift at 500Hz for the left ear on the separation examination, he noted that "the threshold measured today at that frequency is actually better and well within normal limits.  This suggests the threshold shift found at separation is transient in nature and possibly due to confounding factors such as environmental noise, calibration errors, temporary conductive component, etc."  

Comparing the three opinions of record the Board finds the November 2009 VA examination report to be the most probative.  That report is the only report that was factually accurate, i.e., converting the enlistment examination to the ISO-ANSI standards.  The VA examiner also provided rationale for his negative opinion.  However, the two private opinions are fundamentally flawed because there positive opinions are based on an interpretation of test results that were not converted, i.e. finding that there was a shift when there was no documented shift.

Consideration has been given to the Veteran's lay assertions that his hearing loss has gotten progressively worse since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss (as opposed to diminished hearing acuity) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiological testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

However, while the Veteran is competent to report diminished hearing acuity, there is no indication that the Veteran is competent to etiologically link these disorder to his active service, to include in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Notwithstanding the Veteran's lack of competence in rendering a medical opinion in this matter, the Board refers to the 37 year time span between the Veteran's separation from active service and the first evidence of hearing loss (from December 1970 to December 2007).  Additionally, at the October 1970 separation examination, as discussed, there is a medical finding that the Veteran has normal hearing.  

As the negative November 2009 VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to the acoustic trauma sustained in service.  Service connection for bilateral hearing loss is not warranted on a direct basis.

Further, as stated above there is no credible or competent evidence to support that the Veteran developed his hearing loss within a year after his service.  Therefore, the Veteran cannot prevail on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, under 38 C.F.R. § 3.303(b) (2013), a nexus to service will be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Board finds that due to the lack of evidence of symptoms until many years following service continuity of symptomology is not shown.

The Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


